Exhibit 10.2















Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Ascribe III Investments LLC pursuant to or in connection with
this Second Lien Security Agreement or any Collateral Document, and the exercise
of any right or remedy by Ascribe III Investments LLC hereunder or thereunder in
respect of the Collateral (as defined herein) are subject to the provisions of
that certain Intercreditor Agreement dated as of October 15, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between Bank of America, N.A., as the First Lien
Representative and Ascribe III Investments LLC, as the Second Lien
Representative, and acknowledged by the Loan Parties (as defined herein). In the
event of any conflict between the terms of the Intercreditor Agreement and this
agreement or any Collateral Document, the terms of the Intercreditor Agreement
shall control.










SECOND LIEN SECURITY AGREEMENT


Dated as of October 15, 2020


among


BASIC ENERGY SERVICES, INC.


and the other Debtors parties hereto


in favor of


ASCRIBE III INVESTMENTS LLC
as Secured Party





































--------------------------------------------------------------------------------

Exhibit 10.2



SECTION 1. DEFINITIONS1SECTION 2. GRANT OF SECURITY INTEREST32.1Grant of
Security Interest32.2Avoidance Limitation42.3Debtors Remain Liable4SECTION 3.
REPRESENTATIONS AND WARRANTIES43.1Title; No Other Liens43.2Perfected
Liens53.3Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive
Office53.4Certain Collateral53.5Chattel Paper and
Instruments53.6Receivables53.7Bank Accounts5SECTION 4. COVENANTS AND
AGREEMENTS54.1Covenants in Note64.2Maintenance of Insurance64.3Maintenance of
Perfected Security Interest; Further Documentation; Filing Authorization;
Further Assurances; Power of Attorney64.4Changes in Name, etc74.5Delivery of
Instruments, Chattel Paper, and Documents74.6Deposit Accounts, Securities
Accounts, and Commodity Accounts74.7Modifications of Receivables, Chattel Paper,
Instruments and Payment Intangibles84.8Actions With Respect to Certain
Collateral8SECTION 5. LIMITATION ON PERFECTION OF SECURITY INTEREST95.1Chattel
Paper and Instruments95.2Documents95.3Letter-of-Credit Rights9SECTION 6.
REMEDIAL PROVISIONS96.1General Interim Remedies96.2Receivables, Chattel Paper,
Instruments and Payment
Intangibles106.3Contracts106.4Foreclosure106.5Application of Proceeds116.6Waiver
of Certain Rights116.7Remedies Cumulative116.8Reinstatement11SECTION 7.
MISCELLANEOUS117.1Amendments117.2Notices117.3No Waiver by Course of Conduct;
Cumulative Remedies; No Duty117.4Enforcement Expenses;
Indemnification127.5Successors and Assigns127.6[Reserved]127.7Counterparts12

ii

--------------------------------------------------------------------------------

Exhibit 10.2

7.8Severability127.9Section Headings127.10Integration127.11GOVERNING LAW
ETC127.12Additional Debtors137.13Termination; Releases13SCHEDULESSchedule 3.3
— Organization Information
Schedule 3.4
— Certain Collateral
Schedule 3.5
— Instruments
Schedule 3.7
— Bank Accounts
ANNEXAnnex I
— Security Agreement Supplement



iii


--------------------------------------------------------------------------------

Exhibit 10.2
SECOND LIEN SECURITY AGREEMENT
This SECOND LIEN SECURITY AGREEMENT dated as of October 15, 2020 (this
“Agreement”), by and among BASIC ENERGY SERVICES, INC., a Delaware corporation
(the “Borrower”), the undersigned subsidiaries of the Borrower (the Borrower and
such undersigned subsidiaries collectively being the “Debtors” and individually
being a “Debtor”), and ASCRIBE III INVESTMENTS LLC, a Delaware limited liability
company, as secured party (in such capacity, the “Secured Party”).
INTRODUCTION
Reference is made to that certain Second Lien Delayed Draw Promissory Note dated
as of October 15, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Note”), by and among the Debtors
and the Secured Party, pursuant to which the Debtors (other than the Borrower)
have agreed to guarantee, among other things, the full payment and performance
of all of the Borrower’s obligations under the Note and the other Loan
Documents.
The Debtors share an identity of interest as members of a combined group of
companies and will derive substantial direct and indirect economic and other
benefits from the extensions of credit under the Note. Therefore, in
consideration of the credit expected to be received in connection with the Note,
the Debtors jointly and severally agree with the Secured Party as follows:
SECTION 1.
DEFINITIONS
1.1    Terms defined above and elsewhere in this Agreement shall have their
specified meanings. Capitalized terms used herein but not defined herein or in
the UCC shall have the meanings specified by the Note. All capitalized terms
used herein and defined in the UCC (unless otherwise defined herein) shall have
the same definitions herein as specified therein.
1.2    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Debtor, shall refer to such Debtor’s
Collateral or the relevant part thereof.
1.3    The following terms shall have the following meanings:
“ABL Cash Collateral Account” means the deposit account established with the ABL
Agent entitled “Basic Energy Services, L.P. FBO Bank of America, N.A., as
Collateral Pledgee Cash Collateral Account”, Account # 488061556131.
“Collateral” has the meaning specified in Section 2.1.
“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) with any customer of any
Debtor to which any Debtor now is, or hereafter will be, bound or a party,
beneficiary or assignee thereof or thereto, in any event, including all
contracts, undertakings, or agreements in or under which any Debtor may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Receivable.
“Control Agreement” means any account control agreement entered into pursuant to
Section 4.6 of this Agreement.
“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) now or
hereafter held in the name of any Debtor, other than any Excluded Account.
“Discharge of First Lien Obligations” has the meaning given to such term in the
Intercreditor Agreement.
“Event of Default” means any “Event of Default” under the Note.
“Excluded Accounts” means, collectively, (a) Senior Notes Collateral Accounts,
(b) Deposit Accounts exclusively used for payroll, payroll taxes or employee
benefits, (c) Deposit Accounts that have a balance of less than $250,000 at all
times; provided that the aggregate balance of all such Deposit Accounts
described under this clause (c) shall not exceed $2,000,000 in the aggregate at
any time, and (d) the ABL Cash Collateral Account.
“Excluded Property” means any of the following property or assets of any Debtor:
(a)    General Intangibles and Contracts which by their respective express terms
prohibit the grant of a security interest, except to the extent such prohibition
is ineffective under the UCC;
1

--------------------------------------------------------------------------------

Exhibit 10.2
(b)    permits and licenses to the extent the grant of a security interest
therein is prohibited under applicable Law or regulation or by their express
terms, except to the extent such prohibition is ineffective under the UCC;
(c)    Equity Interests in any Subsidiary of the Borrower;
(d)    any Senior Notes Collateral Account and all funds on deposit therein
constituting the identifiable Proceeds of Senior Notes Collateral;
(e)    any other Senior Notes Collateral; and
    (f)     the ABL Cash Collateral Account and all funds on deposit therein.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
October 15, 2020, by and between the ABL Agent, as first lien representative,
and Secured Party, as second lien representative, and acknowledged by the
Borrower and the Guarantors, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Inventory” means all of each Debtor's present and future inventory, wherever
located, including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Debtor for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Debtor's business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies, and
embedded software. "Inventory" shall also include inventory in joint production
with another person, inventory in which any Debtor has an interest as consignor,
and inventory that is returned to or stopped in transit by any Debtor, and all
combinations and products thereof.
“Investment Property” means, other than any shares or Equity Interests
constituting Excluded Property, all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (a) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (b) all securities entitlements of any Debtor, including
the rights of any Debtor to any Securities Account and the financial assets held
by a securities intermediary in such Securities Account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all Securities Accounts of any Debtor; (d) all commodity contracts
of any Debtor; and (e) all Commodity Accounts held by any Debtor.
“Payment Item” means each check, draft or other item of payment payable to a
Debtor, including those constituting proceeds of any Collateral.
“Permitted Liens” means any Liens permitted by Section 7.01 of the ABL Credit
Agreement.
“Permitted Prior Liens” means the following: (i) with respect to all Collateral,
Liens permitted by clause (a) of Section 7.01 of the ABL Credit Agreement, (ii)
with respect to Accounts, Instruments and Deposit Accounts, Liens permitted by
clauses (c) and (h) of Section 7.01 of the ABL Credit Agreement and, solely with
respect to applicable Deposit Accounts, Liens permitted by clause (f) of Section
7.01 of the ABL Credit Agreement, and (iii) with respect to all other property,
Permitted Liens.
“Proceeds” means all of each Debtor’s present and future (a) proceeds of the
Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of governmental authority), (c) claims against
third parties for impairment, loss, damage, or impairment of the value of such
property, and (d) any and all proceeds of, and all claims for, any insurance,
indemnity, warranty or guaranty payable from time to time with respect to any of
the Collateral, including any credit insurance with respect to Receivables, in
each case whether represented as money, deposit accounts, accounts, general
intangibles, securities, instruments, documents, chattel paper, inventory,
equipment, fixtures, or goods.
“Receivables” means all of each Debtor’s present and future Accounts, Accounts
from Governmental Authorities and Payment Intangibles, including those arising
from the provision of services, sale of Inventory, or renting of equipment to
the customers of any Debtor, and rights to payment under all Contracts, income
tax refunds, and other rights to the payment of money, together with all of the
right, title and interest of any of the Debtors in and to (a) all security
pledged, assigned, hypothecated or granted to
2

--------------------------------------------------------------------------------

Exhibit 10.2
or held by any of the Debtors to secure the foregoing, (b) all of any of the
Debtors’ right, title and interest in and to any goods or services, the sale of
which gave rise thereto, (c) all guarantees, endorsements and indemnifications
on, or of, any of the foregoing, (d) all powers of attorney granted to any of
the Debtors for the execution of any evidence of indebtedness or security or
other writing in connection therewith, (e) all credit information, reports and
memoranda relating thereto, and (f) all other writings related in any way to the
foregoing.
“Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.
“Secured Obligations” means (a) all principal, interest, premium, fees,
reimbursements, indemnifications, and other amounts now or hereafter owed by the
Borrower under the Note, this Agreement, and the other Loan Documents; (b) all
amounts now or hereafter owed by the other Debtors under the Note, this
Agreement, and the other Loan Documents; and (c) any increases, extensions,
renewals, replacements, and rearrangements of the foregoing obligations under
any amendments, supplements, and other modifications of the agreements creating
the foregoing obligations, in each case, whether direct or indirect, absolute or
contingent.
“Secured Party” has the meaning set forth in the preamble.
“Securities Accounts” means all securities accounts (as defined in the UCC) now
or hereafter held in the name of any Debtor.
“Senior Notes Collateral” means the “Collateral” as defined in that certain
Security Agreement dated as of October 2, 2018, among the Debtors and UMB Bank,
N.A., in its capacity as collateral agent, and includes all of each Debtor’s
present or future owned or leased fixtures and equipment wherever located,
including drilling platforms and rigs and remotely operated vehicles, trenchers,
and other equipment used by any Debtor for the provision of construction
services, well operations services, oil and gas production services, contract
drilling services, fluid services or other services, trucks, vehicles, motor
vehicles, rolling stock, vessels, aircraft, tanks, well service units and
equipment, fracturing test tanks, pumping equipment, fluid services equipment,
disposal facilities and any manuals, instructions, blueprints, computer software
(including software that is imbedded in and part of the equipment).
“Specified Collateral” means all General Intangibles (excluding trademarks,
trade names and other intellectual property), Investment Property, Instruments,
Documents, Letter-of-Credit Rights, Commercial Tort Claims and Supporting
Obligations, in each case pertaining to the property described in clause (a) of
Section 2.1.
“State of Organization” means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3.
“Supporting Obligations” means all supporting obligations, including letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, or Instruments.
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.
SECTION 2.
GRANT OF SECURITY INTEREST
2.1    Grant of Security Interest. Each Debtor hereby grants to the Secured
Party a security interest in all of such Debtor’s right, title, and interest in
and to the following property, in each case whether now owned or existing or
hereafter acquired or arising (the “Collateral”), to secure the payment and
performance of the Secured Obligations:
(a)    all Receivables (including unbilled accounts but excluding Accounts
arising solely from the sale, assignment or other disposition of Senior Notes
Collateral), Contracts, Chattel Paper and Inventory;
(b)    all Specified Collateral;
3

--------------------------------------------------------------------------------

Exhibit 10.2
(c)    all Deposit Accounts (other than Excluded Accounts) with any bank or
other financial institution (including all cash, cash equivalents, financial
assets, negotiable instruments and other evidence of payment, and other funds on
deposit therein or credited thereto);
(d)    all Securities Accounts (other than Securities Accounts that contain only
the identifiable Proceeds of the Senior Notes Collateral) with any securities
intermediary (including any and all Investment Property and all funds or other
property held therein or credited thereto);
(e)    all Commodity Accounts (other than Commodity Accounts that contain only
the identifiable Proceeds of the Senior Notes Collateral) with any commodities
intermediary (including any and all commodity contracts and all funds and other
property held therein or credited thereto);
(f)    all Records relating to the foregoing and all accessions to,
substitutions for and replacements of the foregoing, together with all customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto; and
(g)    to the extent not otherwise included, all Proceeds (including without
limitation, all business interruption insurance and other insurance proceeds
related to the above), Supporting Obligations and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;
provided, however, that notwithstanding anything to the contrary contained
herein or in any other Loan Document, this Agreement shall not constitute nor
evidence a grant of a security interest, collateral assignment or any other type
of Lien in Excluded Property; provided further, that the Proceeds of Excluded
Property shall not constitute Excluded Property solely by virtue of being
Proceeds thereof but only to the extent that such Proceeds otherwise
independently constitute Excluded Property hereunder.
To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Secured Party to secure the payment and performance of
the Secured Obligations to the full extent that such a collateral assignment is
possible under the relevant law.
2.2    Avoidance Limitation. Notwithstanding Section 2.1 above, the amount of
any Debtor’s Secured Obligations that are secured by its rights in Collateral
subject to a Lien in favor of the Secured Party hereunder or under any other
Loan Document shall be limited to the extent, if any, required so that the Liens
it has granted under this Agreement shall not be subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or to being set aside or
annulled under any applicable Law relating to fraud on creditors. In determining
the limitations, if any, on the amount of any Debtor’s Secured Obligations that
are subject to the Lien on such Debtor’s Collateral hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Debtor may have under the Note, any other
agreement, or applicable Law shall be taken into account.
2.3    Debtors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Debtor shall remain liable under the Contracts included in the
Collateral to the extent set forth therein to perform such Debtor’s obligations
thereunder to the same extent as if this Agreement had not been executed; (b)
the exercise by the Secured Party of any rights hereunder shall not release any
Debtor from any obligations under the Contracts included in the Collateral; and
(c) the Secured Party shall not have any obligation under the Contracts included
in the Collateral by reason of this Agreement, nor shall the Secured Party be
obligated to perform or fulfill any of the obligations of any Debtor thereunder,
including any obligation to make any inquiry as to the nature or sufficiency of
any payment any Debtor may be entitled to receive thereunder, to present or file
any claim, or to take any action to collect or enforce any claim for payment
thereunder.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
To induce the Secured Party to make Loans to the Borrower under the Note, each
Debtor hereby represents and warrants to the Secured Party, that:
3.1    Title; No Other Liens. Except for the security interests granted to the
Secured Party pursuant to this Agreement and the other Permitted Liens, such
Debtor owns each item of the Collateral free and clear of any and all Liens or
claims of others. No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such (a) as
4

--------------------------------------------------------------------------------

Exhibit 10.2
have been filed in favor of the Secured Party, pursuant to this Agreement, and
(b) as have been filed in respect of other Permitted Liens.
3.2    Perfected Liens. Subject to Section 5, the security interests granted
pursuant to this Agreement (a) based upon the filing of a financing statement
with respect to each Debtor describing the Collateral in the office located in
the jurisdiction listed on Schedule 3.3 opposite such Debtor, and the taking of
all applicable actions in respect of perfection contemplated by Sections 4.5,
4.6, and 4.8 in respect of Collateral, will constitute valid perfected security
interests in all of the Collateral subject to Article 9 of the UCC in favor of
the Secured Party, as collateral security for such Debtor’s Obligations,
enforceable in accordance with the terms hereof and the UCC against all
creditors of such Debtor and any Persons purporting to purchase any Collateral
from such Debtor and (b) are prior to all other Liens on the Collateral except
for Permitted Prior Liens (and subject to the limitations on perfection and
method of perfection provided in Section 5).
3.3    Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive
Office. On the date of this Agreement, each Debtor’s exact legal name is set
forth on the signature page hereof, and from and after an amendment or
modification thereto, on a written notification delivered to the Secured Party
pursuant to Section 4.4. On the date hereof, such Debtor’s jurisdiction of
organization, type of organization, identification number from the jurisdiction
of organization (if any), and the location of such Debtor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 3.3.
3.4    Certain Collateral.
    (a)    None of the Collateral constitutes, or is the Proceeds of, farm
products, and none of the Collateral has been purchased for, or will be used by
any Debtor primarily for, personal, family or household purposes.
    (b)    Except as set forth on Schedule 3.4 or otherwise notified to the
Secured Party pursuant to Section 4.8:
(i)    none of the Account Debtors or other persons obligated on any of the
Collateral of such Debtor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal or state statute or rule in respect of
such Collateral of the type described in Section 4.8(a); and
(ii)    such Debtor holds no Commercial Tort Claims.
3.5    Chattel Paper and Instruments. Each of the Instruments and Chattel Paper
pledged by such Debtor hereunder constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general principles of equity.
Schedule 3.5 lists all of the Instruments issued to or held by each Debtor as of
the date hereof.
3.6    Receivables.
(a)    No amount payable to such Debtor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the ABL Agent or the Secured Party to the extent required by
Section 5.
(b)    The amounts represented by such Debtor to the Secured Party from time to
time as owing to such Debtor in respect of the Receivables will at such times be
accurate in all material respects.
3.7    Bank Accounts. Schedule 3.7 lists all Deposit Accounts, Securities
Accounts, Commodities Accounts and other bank accounts maintained by or for the
benefit of any Debtor as of the date hereof with any bank or financial
institution together with a general description of the purpose of such account
(e.g., collections, operating, payroll, etc.).
SECTION 4.
COVENANTS AND AGREEMENTS
Each Debtor covenants and agrees with the Secured Party that, from and after the
date of this Agreement until this Agreement terminates in accordance with
Section 7.13(a):
5

--------------------------------------------------------------------------------

Exhibit 10.2
4.1    Covenants in Note. Such Debtor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Debtor or any
of its Subsidiaries.
4.2    Maintenance of Insurance. Such Debtor will comply with the provisions of
the Note governing the maintenance of insurance for any of its assets
constituting Collateral.
4.3    Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney.
(a)    Such Debtor shall maintain the security interest created by this
Agreement as a perfected security interest prior to all other Liens other than
Permitted Prior Liens (and subject to the limitations on perfection and method
of perfection provided in Section 5) and shall defend such security interest
against the claims and demands of all Persons whomsoever.
(b)    Such Debtor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the assets and
property of such Debtor and such other reports in connection with the Collateral
as the Secured Party may reasonably request, all in reasonable detail.
(c)    Subject in each case to Section 5, each Debtor further agrees to take any
other action reasonably requested by the Secured Party to ensure the attachment,
perfection and priority of, and the ability of the Secured Party to enforce, the
security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that any Debtor’s signature thereon is required therefor; (ii) complying with
any provision of any statute, regulation or treaty of the United States or any
other country as to any Collateral if compliance with such provision is a
condition to the attachment, perfection or priority of, or the ability of the
Secured Party to enforce, the security interest in such Collateral; and (iii)
taking all actions required by the UCC or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction; provided that so long as the Discharge of the First Lien
Obligations has not occurred, no Debtor shall be required to execute or deliver
any Control Agreement in favor of the Secured Party.
(d)    Each Debtor hereby irrevocably authorizes the Secured Party at any time
and from time to time to file in any jurisdiction in which the UCC has been
adopted any initial financing statements and amendments thereto that describe
the Collateral in a manner generally consistent with Section 2.1 and contain any
other information required by the UCC for the sufficiency or filing office
acceptance of any initial financing statement or amendment. Each Debtor agrees
to furnish any such information to the Secured Party promptly upon request. Each
Debtor also ratifies its authorization for the Secured Party to have filed in
any UCC jurisdiction any like initial financing statements or amendments thereto
if filed prior to the date hereof and in respect of this Agreement.
(e)    During the existence of an Event of Default,
(i)    at Secured Party’s request, each Debtor shall take any actions reasonably
requested by Secured Party with respect to such Event of Default, including
diligently endeavoring to cure any material defect existing or claimed with
respect to any Collateral, and taking all reasonably necessary and desirable
steps for the defense of any legal proceedings affecting any Collateral,
including the employment of counsel, the prosecution or defense of litigation,
and the release or discharge of all adverse claims;
(ii)    subject to the Intercreditor Agreement, Secured Party, whether or not
named as a party to any legal proceedings, is authorized to take any additional
steps as Secured Party deems necessary or desirable for the defense of any such
legal proceedings or the protection of the validity or priority of this
Agreement and the liens, security interests, and assignments created hereunder,
including the employment of independent counsel, the prosecution or defense of
litigation, the compromise or discharge of any adverse claims made with respect
to any Collateral and the payment or removal of prior liens or security
interests, and the reasonable expenses of Secured Party in taking such action
shall be paid by the Debtors; and
(iii)    each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Loan Document, after the Discharge of First Lien
Obligations has occurred, Secured Party may, but shall not be obligated to,
perform such Debtor’s obligations under this Agreement
6

--------------------------------------------------------------------------------

Exhibit 10.2
or such other Loan Document, and any reasonable expenses incurred by Secured
Party in performing such Debtor’s obligations shall be paid by such Debtor. Any
such performance by Secured Party may be made by Secured Party in reasonable
reliance on any statement, invoice, or claim, without inquiry into the validity
or accuracy thereof. The amount and nature of any expense of Secured Party
hereunder shall be conclusively established by a certificate of any officer of
Secured Party absent manifest error.
(f)    Subject to the Intercreditor Agreement, each Debtor hereby irrevocably
constitutes and appoints the Secured Party (and all Persons designated by the
Secured Party) as such Debtor’s true and lawful attorney (and agent-in-fact) for
the purposes provided in this clause (f). After the Discharge of the First Lien
Obligations has occurred, the Secured Party, or the Secured Party’s designee,
may, without notice and in either its or a Debtor’s name, but at the cost and
expense of Debtors
(i)    Endorse a Debtor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into the Secured Party’s
possession or control.
(ii)    During the existence of an Event of Default, (A) notify any Account
Debtors of the assignment of their Receivables, demand and enforce payment of
Receivables by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Receivables; (B) settle, adjust, modify,
compromise, discharge or release any Receivables or other Collateral, or any
legal proceedings brought to collect Receivables or Collateral; (C) sell or
assign any Receivables and other Collateral upon such terms, for such amounts
and at such times as the Secured Party deems advisable; (D) collect, liquidate
and receive balances in Deposit Accounts, Securities Accounts or Commodity
Accounts, and take control, in any manner, of proceeds of Collateral; (E)
prepare, file and sign a Debtor’s name to a proof of claim or other document in
a bankruptcy of an Account Debtor, or to any notice, assignment or satisfaction
of Lien or similar document; (F) receive, open and dispose of mail addressed to
a Debtor; (G) endorse any Chattel Paper, Document, Instrument, bill of lading,
or other document or agreement relating to any Receivables, Inventory or other
Collateral; (H) use a Debtor’s stationery and sign its name to verifications of
Receivables and notices to Account Debtors;(I) use information contained in any
data processing, electronic or information systems relating to Collateral; (J)
make and adjust claims under insurance policies; (K) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Debtor is a beneficiary; and (L) take
all other actions as the Secured Party deems appropriate to fulfill any Debtor’s
obligations under the Loan Documents.
4.4    Changes in Name, etc. Such Debtor will not, except upon 10 days’ prior
written notice to the Secured Party (or such shorter period as may be agreed to
by the Secured Party in its sole discretion) and the taking of all actions and
the execution of all documents reasonably requested by the Secured Party to
maintain the validity, perfection and priority of the security interests
provided for herein: (i) change its type of organization, jurisdiction of
organization or other legal structure from that referred to in Section 3.3, (ii)
change its organizational number if it has one, or (iii) change its name.
4.5    Delivery of Instruments, Chattel Paper, and Documents. If any amount
payable under or in connection with any of the Collateral is or becomes
evidenced by any Instrument or Chattel Paper, such Instrument or Chattel Paper
shall, to the extent required by Section 5, be immediately delivered to the ABL
Agent prior to the Discharge of First Lien Obligations and thereafter to the
Secured Party, duly indorsed in a manner reasonably satisfactory to the ABL
Agent or the Secured Party, as applicable, to be held as Collateral pursuant to
this Agreement. If any goods are or become covered by a negotiable Document,
such Document shall, to the extent required by Section 5, be immediately
delivered to the Secured Party to be held as Collateral pursuant to this
Agreement; provided that prior to the Discharge of First Lien Obligations,
delivery to ABL Agent shall constitute delivery to Secured Party hereunder.
4.6    Deposit Accounts, Securities Accounts, and Commodity Accounts.
(a)    For each Deposit Account, Securities Account or Commodity Account listed
on Schedule 3.7 (other than an Excluded Account), the Debtor maintaining such
Deposit Account, Securities Account or Commodity Account will take all actions
necessary to enable the Secured Party to obtain and/or maintain “control”
(within the meaning of Section 9-104 of the UCC) with respect thereto,
including, prior to the Discharge of the First Lien Obligations, solely through
the execution of Control Agreements in favor of the ABL Agent acting as the
Secured Party’s bailee or agent for perfection pursuant to the
7

--------------------------------------------------------------------------------

Exhibit 10.2
Intercreditor Agreement. No Debtor shall cause or permit any Excluded Account to
cease to constitute an “Excluded Account” (other than as a result of the closing
of such Excluded Account) unless and until such Deposit Account, Securities
Account or Commodity Account is subject to the ABL Agent’s or Secured Party’s,
as applicable, “control” (within the meaning of Section 9-104 of the UCC),
including by the Debtor executing Control Agreements in favor of the ABL Agent
acting as the Secured Party’s bailee or agent for perfection pursuant to the
Intercreditor Agreement.
(b)    For each Deposit Account, Securities Account or Commodity Account created
by a Debtor after the date hereof, the Debtor creating and maintaining such
Deposit Account shall provide 10 days written notice (or such lesser period as
the Secured Party may agree) to the Secured Party prior to the creation of such
Deposit Account, Securities Account or Commodity Account and, if at the time of
its creation, such Deposit Account, Securities Account or Commodity Account does
not or is not intended to constitute an Excluded Account, take all actions
necessary and any actions reasonably requested by the Secured Party to enable
the Secured Party to obtain “control” (within the meaning of Section 9-104 of
the UCC) with respect thereto, including, prior to the Discharge of the First
Lien Obligations, solely through the execution of Control Agreements in favor of
the ABL Agent acting as the Secured Party’s bailee or agent for perfection
pursuant to the Intercreditor Agreement, in each case prior to the transfer of
funds into such Deposit Account, Securities Account or Commodity Account.
(c)    Notwithstanding anything to the contrary contained in Section 12 of the
Note, any failure to comply with the requirements of clauses (a) or (b) of this
Section 4.6 shall constitute an immediate Event of Default under the Note and
shall not be subject to any grace period.
4.7    Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles; Administration of Receivables.
(a)    No Debtor will, without the Secured Party’s prior written consent (which
consent shall not be unreasonably withheld or delayed): (i) compromise or grant
any extension of the time of payment of any of the Collateral consisting of
Receivables, Chattel Paper, Instruments or Payment Intangibles, (ii) settle the
same for less than the full amount thereof, (iii) release, wholly or partly, any
obligor liable for the payment thereof or (iv) allow any credit or discount
whatsoever thereon; provided, that so long as no Event of Default has occurred
and is continuing, this Section 4.7 shall not restrict any extensions, credits,
discounts, compromises or settlements granted or made by any Debtor in the
ordinary course of such Debtor’s business and consistent with such prudent
practices used in industries that are the same as or similar to those in which
such Debtor is engaged; provided further, that, during the existence of an Event
of Default, the Secured Party’s prior written consent to any of the actions
described in clauses (i) through (iv) of this Section 4.7 shall only be required
after the Discharge of First Lien Obligations has occurred.
(b)    Each Debtor shall keep accurate and complete records of all Accounts,
including all payments and collections thereon.
(c)    After the Discharge of First Lien Obligations, if an Account of a Debtor
includes a charge for any Taxes, the Secured Party is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Debtor and, if not collected from the relevant Account Debtor,
to charge Debtor therefor; provided, however, that the Secured Party shall not
be liable for any Taxes that may be due from the Debtor or with respect to any
Collateral.
(d)    Whether or not a Default or Event of Default exists, the Secured Party
shall have the right at any time, in the name of the Secured Party, any designee
of the Secured Party or any Debtor, to verify the validity, amount or any other
matter relating to any Receivable of the Debtors by mail, telephone or
otherwise. The Debtors shall cooperate fully with the Secured Party in an effort
to facilitate and promptly conclude any such verification process.
4.8    Actions With Respect to Certain Collateral.
(a)    If any of the Account Debtors or other Persons obligated on any of the
Receivables, Chattel Paper, Instruments or Payment Intangibles with a value in
excess of $500,000, or on any Contract with a value in excess of $500,000 in any
twelve month period, is or becomes a Governmental Authority subject to the
Federal Assignment of Claims Act or like federal or state statute or rule in
respect of such Collateral, Debtor shall promptly (i) notify the Secured Party
in a writing signed by such Debtor that such Account Debtor or other Person
obligated on such Collateral is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal or state statute or rule and (ii)
8

--------------------------------------------------------------------------------

Exhibit 10.2
subject to the Intercreditor Agreement, take all actions reasonably required by
the Secured Party to ensure the attachment, perfection or priority of, or the
ability of the Secured Party to enforce, the security interest in such
Collateral.
(b)    If any Debtor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $500,000, such Debtor shall promptly notify the
Secured Party in a writing signed by such Debtor of the brief details thereof
and grant to the Secured Party in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Secured Party.
Notwithstanding the foregoing, any such security interest in Commercial Tort
Claims shall, prior to the occurrence of an Event of Default (and after the
occurrence of an Event of Default unless the Secured Party has demanded the
attachment of such security interest thereto), not be required to attach to the
extent the value of any such Commercial Tort Claim does not exceed $500,000.
SECTION 5.
LIMITATION ON PERFECTION OF SECURITY INTEREST
5.1    Chattel Paper and Instruments. The perfection of the security interest
granted in Section 2 above in, respectively, Chattel Paper (whether tangible or
electronic) and Instruments will, prior to the occurrence of an Event of Default
(and after the occurrence of an Event of Default unless, after the Discharge of
First Lien Obligations, the Secured Party has required that further actions are
taken with respect to the perfection thereof), be effected solely by filing an
appropriate financing statement under the applicable UCC so long as (a) with
respect to all Chattel Paper and Instruments, the aggregate face amount of all
such Chattel Paper and Instruments does not exceed $500,000 and (b) with respect
to any individual Chattel Paper or Instrument, the face amount thereof does not
exceed $500,000. Notwithstanding the foregoing, if no Event of Default exists,
then upon the request of any Debtor the Secured Party shall deliver any Chattel
Paper or Instrument in its possession to that Debtor if that Debtor requires
possession in order to collect such Chattel Paper or Instrument. In the event
that the aggregate face amount of such Chattel Paper and Instruments exceeds
$500,000 individually or in the aggregate, the Debtors shall provide prompt
written notice thereof to the Secured Party.
5.2    Documents. The perfection of the security interest granted in Section 2
above in Documents will, prior to the occurrence of an Event of Default (and
after the occurrence of an Event of Default unless, after the Discharge of First
Lien Obligations, the Secured Party has required that further actions are taken
with respect to the perfection thereof), be effected solely by filing an
appropriate financing statement under the applicable UCC so long as (a) the
aggregate value of the goods covered by all such Documents does not exceed
$500,000 and (b) the value of the goods covered by any individual Document does
not exceed $500,000. In the event that the value of goods covered by such
Documents exceeds $500,000 individually or in the aggregate, the Debtors shall
provide prompt written notice thereof to the Secured Party.
5.3    Letter-of-Credit Rights. Subject to the Intercreditor Agreement, the
perfection of the security interest granted in Letter-of-Credit Rights will be
required only with respect to (a) solely following the occurrence of an Event of
Default and after the Discharge of First Lien Obligations , upon request by the
Secured Party, any individual Letter-of-Credit Right the face amount of which
exceeds $2,500,000 and (b) any Letter-of-Credit Rights constituting Supporting
Obligations. In the event that the face amount of any individual Letter of
Credit Right exceeds $2,500,000 or that any Letter-of-Credit Rights constitute
Supporting Obligations, the Debtors shall provide prompt written notice thereof
to the Secured Party.
SECTION 6.
REMEDIAL PROVISIONS
During the existence of an Event of Default, the Secured Party may, at the
Secured Party’s option, subject to the terms of the Intercreditor Agreement,
exercise one or more of the remedies specified elsewhere in this Agreement or
the following remedies:
6.1    General Interim Remedies.
(a)    To the extent permitted by Law, the Secured Party may exercise all the
rights and remedies of a secured party under the UCC.
9

--------------------------------------------------------------------------------

Exhibit 10.2
(b)    The Secured Party may prosecute actions in equity or at law for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.
(c)    The Secured Party may require any Debtor to promptly assemble any
tangible Collateral of such Debtor and make it available to the Secured Party at
a place to be designated by the Secured Party. The Secured Party may occupy any
premises owned or leased by any Debtor where the Collateral is assembled for a
reasonable period in order to effectuate the Secured Party’s rights and remedies
hereunder or under law, without obligation to any Debtor with respect to such
occupation.
6.2    Receivables, Chattel Paper, Instruments and Payment Intangibles. The
Secured Party shall have the right at any time during the existence of an Event
of Default, and after the Discharge of First Lien Obligations, to take any of
the following actions, in the Secured Party’s own name or in the name of the
applicable Debtor: compromise or extend the time for payment of any payments due
with respect to any Instrument or Chattel Paper upon such terms as the Secured
Party may reasonably determine; endorse the name of the applicable Debtor on
checks, instruments, or other evidences of payment with respect to any such
Collateral; make written or verbal requests for verification of amount owing on
any such Collateral from the maker thereof or obligor thereunder; open mail
addressed to such Debtor which the Secured Party reasonably believes relates to
any such Collateral and, to the extent of checks or other payments with respect
to any such Collateral, dispose of same in accordance with this Agreement; take
action in the Secured Party’s name or the applicable Debtor’s name, to enforce
collection; and take all other action necessary to carry out this Agreement and
give effect to the Secured Party’s rights hereunder. Costs and expenses incurred
by the Secured Party in collection and enforcement of amounts owed under any
Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or Payment Intangibles, including attorneys’ fees and
out-of-pocket expenses, shall be reimbursed by the applicable Debtor to the
Secured Party on demand.
6.3    Contracts. During the existence of an Event of Default, the Secured Party
may, at its option, after the Discharge of First Lien Obligations, exercise one
or more of the following remedies with respect to the Contracts that constitute
Collateral:
(a)    (i) take any action permitted under Section 6.2 and (ii) in the place and
stead of the applicable Debtor, exercise any other rights of such Debtor under
the Contracts in accordance with the terms thereof. Without limitation of the
foregoing, each Debtor agrees that under the foregoing circumstances, the
Secured Party may give notices, consents and demands and make elections under
the Contracts, modify or waive the terms of the Contracts and enforce the
Contracts, in each case, to the same extent and on the same terms as such Debtor
might have done in accordance with the terms of such Contracts and applicable
Law. It is understood and agreed that notwithstanding the exercise of such
rights and/or the taking of such actions by the Secured Party, such Debtor shall
remain liable for performance of its obligations under the Contracts; and
(b)    upon receipt by the Secured Party of notice from any counterparty to any
Contract of such Person’s intent to terminate such Contract, the Secured Party
shall be entitled to (i) cure or cause to be cured the condition giving rise to
such Person’s right of termination of such Contract, or (ii) acquire and assume
(or assign and cause the assumption by a third party of) the rights and
obligations of the applicable Debtor under such Contract.
6.4    Foreclosure
(a)    Subject to the Intercreditor Agreement, the Secured Party may foreclose
on the Collateral in any manner permitted by the courts of or in the State of
New York or the jurisdiction in which any Collateral is located. If the Secured
Party should institute a suit for the collection of the Secured Obligations and
for the foreclosure of this Agreement, the Secured Party may at any time before
the entry of a final judgment dismiss the same, and take any other action
permitted by this Agreement.
(b)    To the extent permitted by law and subject to the Intercreditor
Agreement, the Secured Party may exercise all the foreclosure rights and
remedies of a secured party under the UCC. In connection therewith, the Secured
Party may sell any Collateral at public or private sale, at the office of the
Secured Party or elsewhere, for cash or credit and upon such other terms as the
Secured Party deems commercially reasonable. The Secured Party may sell any
Collateral at one or more sales, and the security interest granted hereunder
shall remain in effect as to the unsold portion of the Collateral. Each Debtor
agrees that to the extent permitted by Law such sales may be made without
notice. If notice is required by Law, each Debtor hereby deems ten days advance
notice of the time and place of any
10

--------------------------------------------------------------------------------

Exhibit 10.2
public or private sale reasonable notification, recognizing that if any portion
of the Collateral is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, shorter notice may be
reasonable. The Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any sale by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
adjourned. In the event that any sale hereunder is not completed or is defective
in the opinion of the Secured Party, the Secured Party shall have the right to
cause subsequent sales to be made hereunder. Any statements of fact or other
recitals made in any bill of sale, assignment, or other document representing
any sale hereunder, including statements relating to the occurrence of an Event
of Default, acceleration of the Secured Obligations, notice of the sale, the
time, place, and terms of the sale, and other actions taken by the Secured Party
in relation to the sale may be conclusively relied upon by the purchaser at any
sale hereunder. The Secured Party may delegate to any agent the performance of
any acts in connection with any sale hereunder, including the sending of notices
and the conduct of the sale.
6.5    Application of Proceeds. Unless otherwise specified herein, subject to
the Intercreditor Agreement, any cash proceeds received by the Secured Party
from the sale of, collection of, or other realization upon any part of the
Collateral or any other amounts received by the Secured Party hereunder may be,
at the reasonable discretion of the Secured Party applied to the Secured
Obligations.
Any surplus cash collateral or cash proceeds held by the Secured Party after
payment in full of the Secured Obligations and the termination of any
commitments of the Secured Party to any Debtor shall be paid over to such Debtor
or to whomever may be lawfully entitled to receive such surplus.
6.6    Waiver of Certain Rights. To the full extent each Debtor may do so, such
Debtor shall not insist upon, plead, claim, or take advantage of any Law
providing for any appraisement, valuation, stay, extension, or redemption, and
such Debtor hereby waives and releases the same, and all rights to a marshaling
of the assets of such Debtor, including the Collateral of such Debtor, or to a
sale in inverse order of alienation in the event of foreclosure of the liens and
security interests hereby created. Such Debtor shall not assert any right under
any law pertaining to the marshaling of assets, sale in inverse order of
alienation, the administration of estates of decedents or other matters whatever
to defeat, reduce, or affect the right of the Secured Party under the terms of
this Agreement.
6.7    Remedies Cumulative. The Secured Party’s remedies under this Agreement
and the Loan Documents to which any Debtor is a party shall be cumulative, and
no delay in enforcing this Agreement and the Loan Documents to which any Debtor
is a party shall act as a waiver of the Secured Party’s rights hereunder.
6.8    Reinstatement. The obligations of each Debtor under this Agreement shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Secured Obligations is rescinded or otherwise
must be restored or returned by the Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Debtor or any
other obligor or otherwise, all as though such payment had not been made.
SECTION 7.
MISCELLANEOUS
7.1    Amendments. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 22 of the Note.
7.2    Notices. All notices, requests and demands to or upon the Secured Party
hereunder shall be in writing and effected in the manner provided for in Section
24 of the Note.
7.3    No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No failure
to exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that the
Secured Party would otherwise have on any future occasion. The rights and
remedies provided herein and in the other Loan Documents are cumulative, may be
exercised singly or concurrently, and are not exclusive of any other rights or
remedies provided by Law. The powers conferred on Secured Party under this
Agreement are solely to protect Secured Party’s rights under this Agreement and
shall not impose any duty upon it to exercise any such powers. Except
11

--------------------------------------------------------------------------------

Exhibit 10.2
as elsewhere provided hereunder, Secured Party shall have no duty as to any of
the Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to the Collateral.
7.4    Enforcement Expenses; Indemnification.
(a)    Each Debtor agrees to pay, or reimburse the Secured Party, all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, exercise, or preservation of any rights or
remedies under this Agreement or the other Loan Documents to which such Debtor
is a party (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including fees, charges
and disbursements of one primary counsel for the Secured Party and, to the
extent necessary, of one special counsel retained by the Secured Party in each
relevant specialty and of one local counsel retained by the Secured Party in
each relevant jurisdiction.
(b)    Each Debtor agrees to pay, and to indemnify and hold the Secured Party
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
(c)    Each Debtor hereby agrees to indemnify the Indemnitees, as, and to the
extent set forth in Section 15 of the Note.
(d)    All amounts due under this Section 7.4 shall be payable upon demand
therefor. The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Note and the other Loan
Documents.
7.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Debtor and shall inure to the benefit of the
Secured Party and its successors and assigns; provided that no Debtor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party.
7.6    [Reserved].
7.7    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Amendment shall be deemed to include electronic signatures or
electronic records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
7.8    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.9    Section Headings. The Section headings used in this Agreement are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.
7.10    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.
7.11    GOVERNING LAW ETC.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
12

--------------------------------------------------------------------------------

Exhibit 10.2
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
DEBTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
7.12    Additional Debtors. Each Subsidiary of the Borrower that is required to
execute and deliver to the ABL Agent a security agreement supplement and/or
other security and pledge agreements pursuant to the terms of Section 6.12 of
the ABL Credit Agreement after the date hereof shall become a Debtor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
instrument in the form of Annex I hereto.
7.13    Termination; Releases.
(a)    This Agreement and the security interest created hereby shall terminate
upon termination of the [Commitments] and payment in full of all Secured
Obligations (other than contingent indemnification obligations), at which time
the Secured Party shall execute and deliver to the Debtors or the Debtors’
designee, at the Debtors’ expense, all UCC termination statements and similar
documents which the Debtors shall reasonably request from time to time to
evidence such termination, and, at the Debtors’ expense, the Secured Party shall
return to the Debtors any Collateral then in its possession. Any
13

--------------------------------------------------------------------------------

Exhibit 10.2
execution and delivery of termination statements or documents pursuant to this
Section 7.13(a) shall be without recourse to or warranty by the Secured Party.
(b)    Any Debtor other than the Borrower shall automatically be released from
its obligations hereunder and the security interest granted hereby in the
Collateral of such Debtor shall be automatically released in the event that all
the Equity Interests of such Debtor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party or a Subsidiary of a Loan Party
in a transaction permitted by the Note. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Debtor in a transaction permitted by
the Note, the security interest created hereby in any Collateral that is so
sold, transferred or otherwise disposed of shall automatically terminate and be
released upon the closing of such sale, transfer or other disposition, and such
Collateral shall be sold free and clear of the Lien and security interest
created hereby; provided, however, that such security interest will continue to
attach to all proceeds of such sales or other dispositions. In connection with
any of the foregoing, the Secured Party shall deliver to the Debtors any
Collateral then in its possession and shall execute and deliver to the Debtors
or the Debtors’ designee, at the Debtors’ expense, all UCC termination
statements and similar documents that the Debtors shall reasonably request from
time to time to evidence such termination. Any execution and delivery of
termination statements or documents pursuant to this Section 7.13(b) shall be
without recourse to or warranty by the Secured Party.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, Collateral may be released from the Lien and security interest
created by the Collateral Documents to secure the Loans and obligations under
the Note and the other Loan Documents at any time or from time to time in
accordance with the provisions of the Intercreditor Agreement.
(d)    Each Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Secured Party subject to such Debtor’s rights under Section
9-509(d)(2) of the UCC.
7.14    Intercreditor Agreement. Notwithstanding anything to the contrary, (a)
the Liens and security interests granted to the Secured Party pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (b) the
exercise of any right and remedy by the Secured Party hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement, the terms of the Intercreditor Agreement shall govern.






[Signature pages follow.]
14


--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTED as of the date first above written.



ASCRIBE III INVESTMENTS LLC,as Secured PartyBy:/s/ Lawrence FirstName:Lawrence
FirstTitle:Managing Director



1


--------------------------------------------------------------------------------

Exhibit 10.2





BASIC ENERGY SERVICES GP, LLCBASIC ENERGY SERVICES LP, LLCBASIC ESA, INC.SCH
Disposal, L.L.C.TAYLOR INDUSTRIES, LLCAGUA LIBRE HOLDCO LLCAGUA LIBRE ASSET CO
LLCAGUA LIBRE MIDSTREAM LLCC&J WELL SERVICES, INC.INDIGO INJECTION #3, LLCKVS
TRANSPORTATION, INC.By:/s/ Keith L. SchillingName:Keith L.
SchillingTitle:President and Chief Executive OfficeBASIC ENERGY SERVICES,
L.P.By:BASIC ENERGY SERVICES GP, LLC,its General PartnerBy:/s/ Keith L.
SchillingName:Keith L. SchillingTitle:President and Chief Executive Office




2


--------------------------------------------------------------------------------

Exhibit 10.2
SCHEDULE 3.3


ORGANIZATION & LOCATION INFORMATION






Omitted.
3


--------------------------------------------------------------------------------

Exhibit 10.2
SCHEDULE 3.4


CERTAIN COLLATERAL






Omitted.
4


--------------------------------------------------------------------------------

Exhibit 10.2
SCHEDULE 3.5


PLEDGED INSTRUMENTS






Omitted.
5


--------------------------------------------------------------------------------

Exhibit 10.2
SCHEDULE 3.7


BANK ACCOUNTS






Omitted.




--------------------------------------------------------------------------------

Exhibit 10.2
Annex I to the
Second Lien Security Agreement
This SUPPLEMENT NO. [ ] dated as of [ ] (this “Supplement”), is delivered in
connection with (a) that certain Second Lien Security Agreement dated as of
October 15, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Basic
Energy Services, Inc., a Delaware corporation (the “Borrower”), certain
subsidiaries of the Borrower (such subsidiaries together with the Borrower, the
“Debtors”) and Ascribe III Investments LLC, a Delaware limited liability company
(the “Secured Party”) and (b) that certain Second Lien Delayed Draw Promissory
Note dated as of October 15, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time,, the “Note”), among the
Borrower, the Debtors and the Secured Party.
A.    Pursuant to the Note, the Guarantors have agreed to guarantee, among other
things, the full payment and performance of all of the Borrower’s obligations
under the Note.
B.    The Debtors have entered into the Security Agreement as a condition
precedent to the effectiveness of the Note or the amendment thereof. Section
7.12 of the Security Agreement and Section 9 of the Note provides that
additional Subsidiaries of the Borrower may become Debtors under the Security
Agreement and Guarantors under the Note by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Debtor”) is executing this Supplement in accordance with the requirements of the
Note to become a Debtor under the Security Agreement and a Guarantor under the
Note.
C.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement and the Note.
Accordingly, the New Debtor agrees as follows:
SECTION 1.    In accordance with Section 7.12 of the Security Agreement, the New
Debtor by its signature below becomes a Debtor under the Security Agreement with
the same force and effect as if originally named therein as a Debtor, and the
New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects on and as of the date
hereof. The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to the New Debtor. In furtherance of the
foregoing, the New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Secured Party a security interest in and lien on all of
the New Debtor’s right, title and interest in and to the Collateral of the New
Debtor. Each reference to a “Debtor” in the Security Agreement shall be deemed
to include the New Debtor.
SECTION 2.    In accordance with Section 9 of the Note, the New Debtor by its
signature below becomes a Guarantor under the Note with the same force and
effect as if originally named therein as a Guarantor, and the New Debtor hereby
(a) agrees to all the terms and provisions of the Note applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof. Each reference to a “Guarantor” in the Note shall be
deemed to include the New Debtor.
SECTION 3.    The New Debtor represents and warrants to the Secured Party that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
SECTION 4.    This Supplement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by email as a “.pdf” or “.tif” attachment
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Amendment shall be deemed to include electronic signatures or
electronic records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State
Annex I to Second Lien Security Agreement
-1-

--------------------------------------------------------------------------------

Exhibit 10.2
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
SECTION 5.    Except as expressly supplemented hereby, the Security Agreement
and the Note shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.
SECTION 7.    All communications and notices to the New Debtor under the
Security Agreement or the Note shall be in writing and given as provided in
Section 24 of the Note to the address for the New Debtor set forth under its
signature below.
SECTION 8.    The New Debtor agrees to reimburse the Secured Party for its
reasonable out of-pocket expenses in connection with this Supplement, including
the reasonable out-of-pocket fees and disbursements of counsel for the Secured
Party.
Annex I to Second Lien Security Agreement
-2-


--------------------------------------------------------------------------------

Exhibit 10.2
IN WITNESS WHEREOF, the New Debtor has duly executed this Supplement as of the
day and year first above written.





[Name of New Debtor],By:Name:Title:Address:
ASCRIBE III INVESTMENTS LLC, as Secured Party
By:Name:Title:Address:



    
        
    
Annex I to Second Lien Security Agreement
-3-


--------------------------------------------------------------------------------

Exhibit 10.2

Supplemental Schedules
to the Security Agreement


Annex I to Second Lien Security Agreement
-4-